Citation Nr: 0911855	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
hand ganglion cyst.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to an initial compensable rating for 
onychomycosis (claimed as toe nail fungus).

4.  Entitlement to an initial compensable rating for rosacea.

5.  Entitlement to an initial compensable rating for varicose 
veins of the lower extremities.

6.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for an ingrown toenail.

10.  Entitlement to service connection for liver disease.

11.  Entitlement to service connection for groin strain.

12.  Entitlement to service connection for dry eyes, status 
post photorefractive keratectomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO addressed 
thirty three pre-discharge claims for service connection 
filed by the Veteran.  The RO granted service connection for 
twenty five disabilities and assigned various initial 
ratings, effective September 1, 2005, the day after 
separation from service.  The RO also denied service 
connection for eight disabilities.  The Veteran disagreed 
with many of these determinations, and the RO issued a May 
2007 statement of the case (SOC) as to sixteen of these 
issues.  In June 2007, the Veteran submitted multiple VA Form 
9s (appeal to Board of Veterans' Appeals) in which he 
indicated that he desired to appeal only the issues of higher 
initial ratings for the left hand ganglion cyst, hemorrhoids, 
onychomycosis, rosacea, varicose veins, and GERD, and the 
issues of service connection for hearing loss, allergic 
rhinitis, ingrown toenail, liver disease, groin strain, and 
dry eyes.  Thus, the Board will address only these issues in 
the decision below.  See 38 C.F.R. § 20.202 (allowing for a 
substantive appeal to specifically identify the issues listed 
in the SOC that are being appealed).

Jurisdiction over this case was subsequently transferred to 
the VARO in Newark, New Jersey, and that office forwarded the 
appeal to the Board.

The issues of entitlement to service connection for liver 
disease and groin strain are remanded to the RO via the 
Appeals Management Center.  The Veteran will be advised if 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left hand ganglion cyst was painful on 
examination prior to September 6, 2007.

2.  The Veteran's hemorrhoids have been mild or moderate with 
occasional bleeding, but not large, thrombotic, or 
irreducible.  

3.  From April 9, 2007, the Veteran's onychomycosis of each 
first toe was painful on examination.

4.  The Veteran's rosacea has not caused any of the 
characteristics of disfigurement or visible or palpable 
tissue loss.

5.  The Veteran's varicose veins have not caused either 
intermittent edema of the lower extremities or both aching 
and fatigue in the leg after prolonged standing.

6.  The Veteran's GERD has not caused persistently recurrent 
epigastric distress with dysphasia, pyrosis, or regurgitation 
accompanied by substernal or arm or shoulder pain.

7.  The Veteran does not current have a hearing loss 
disability.

8.  The Veteran's allergic rhinitis is related to service.

9.  The Veteran does not currently have an ingrown toenail.

10.  The Veteran does not currently have dry eyes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for left 
hand ganglion cyst have been met prior to September 6, 2007, 
but the criteria for a compensable rating from that date have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 
7804 (2008).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic 
Code 7336 (2008).

3.  The criteria for separate 10 percent ratings for 
onychomycosis of each first toe have been met from April 9, 
2007; prior to that date, the criteria for an initial 
compensable rating for onychomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.118, Diagnostic Codes 7813-7804 (2008).

4.  The criteria for an initial compensable rating for 
rosacea have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 
7800 (2008).

5.  The criteria for an initial compensable rating for 
varicose veins have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Code 7120 (2008).

6.  The criteria for an initial compensable rating for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 
(2008).

7.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (2008).

8.  The criteria for service connection for allergic rhinitis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

9.  The criteria for service connection for an ingrown 
toenail have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

10.  The criteria for service connection for dry eyes have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  However, for claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating June 2005 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in July and September 2006 letters.

As to the claims for higher ratings, these claims arise from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded a VA pre-discharge examination as to each of the 
disabilities for which he claimed service connection, and 
post-service VA examinations as to the disabilities for which 
he claimed higher initial ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings and for 
service connection are thus ready to be considered on the 
merits.

Higher Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ganglion Cyst

The RO has rated the Veteran's left hand ganglion cyst by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 
for benign skin neoplasms, which are rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 
7803, 7804, or 7805), or impairment of function.

Under DC 7801, scars other than of the head, face, or neck, 
that are deep or that cause limited motion with an area or 
areas exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent rating, while scars of greater area warrant higher 
ratings.  Under DC 7802, scars that are superficial and that 
do not cause limited motion with an area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 10 percent 
rating.  Under DC 7803, scars that are superficial or 
unstable warrant a 10 percent rating.  Under DC 7804, scars 
that are superficial and painful on examination warrant a 10 
percent rating.  Under DC 7805 other scars are rated on 
limitation of function of affected part.

The cyst was mildly tender to palpation on the May 2005 VA 
pre-discharge examination.  Similarly, on the August 2006 VA 
examination, there was tenderness to palpation over the cyst.  
However, on the September 2007 VA examination, the cyst was 
nontender to palpation.  As the evidence indicates that the 
Veteran's cyst was painful on examination until September 6, 
2007, he is entitled to an initial 10 percent rating prior to 
that date.  However, as the evidence also indicates that the 
cyst was not painful on the September 6, 2007, a 
noncompensable rating is warranted from that date.

The Veteran is not entitled to a rating higher than 10 
percent prior to September 6, 2007 or to a compensable rating 
from that date under any other potentially applicable 
diagnostic code.  

The August 2006 VA examiner indicated that the cyst was about 
1 cm. in diameter, and the September 2007 VA examiner 
indicated that the cyst was 2 cm in diameter, while the May 
2005 VA examiner described it as a small cystic structure at 
the base of the thumb.  Thus, a higher rating is not 
warranted under DC 7802.  

Moreover, there was no indication on any of the examinations 
that the cyst was deep, or unstable, and the September 2007 
VA examiner indicated that there was no underlying soft 
tissue adherence or ulceration; thus, DCs 7801 and 7803 are 
inapplicable.  In addition, while there was some limitation 
of motion of the wrist noted on the May 2005 and August 2006 
VA examinations, this limitation of motion was not attributed 
to the cyst.  Similarly, on the September 2007 VA 
examination, the Veteran denied that the cyst caused any 
functional impairment and the diagnosis was left ganglion 
cyst without functional impairment.  There is thus no basis 
for a rating higher than 10 percent prior to September 6, 
2007, or a compensable rating from that date based on 
limitation of motion or impairment of function under DCs 7805 
or 7819.

For the foregoing reasons, the Veteran is entitled to an 
initial rating of 10 percent prior to September 6, 2007, and 
a noncompensable rating from that date, for his left hand 
ganglion cyst.  38 C.F.R. §§ 4.7, 4.21.  The Board notes that 
the reduction in rating from 10 to 0 percent is the product 
of the application of staged ratings pursuant to Fenderson, 
and does not require compliance with regulations relating to 
rating reductions.  See Reizenstein v. Peake, 22 Vet. App. 
202, 208-209 (2008).

Hemorrhoids

The Veteran's hemorrhoids are rated noncompensable under 
38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a noncompensable 
rating is warranted for mild or moderate external or internal 
hemorrhoids. To warrant a higher, 10 percent rating, there 
must be evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  To warrant a 20 percent rating, there 
must be evidence of hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.

An initial, compensable rating for the Veteran's hemorrhoids 
is not warranted because there is no evidence of any of the 
symptomatology required for such a rating.  On the May 2005 
pre-discharge VA examination, the Veteran complained of 
hemorrhoids, but denied rectal bleeding, although he noted 
occasional blood on tissue.  On examination, the 
sacrococcygeal and perianial area were intact without 
lesions, rashes, inflammation, excoriation, or scars.  The 
anal surface was without lesions, fissures, or fistula.  Only 
small external hemorrhoids were noted.  

On the September 2007 VA examination, the Veteran described 
persistent rectal bleeding during service; however, there 
were no visible hemorrhoids on examination.  

A November 2005 VAOPT note indicates only a history of 
hemorrhoids.  A January 2006 VAOPT note indicates that a 
digital rectal examination was performed, but the examination 
was normal and no hemorrhoids were noted.  A January 2006 VA 
gastrointestinal clinic note indicated that a colonoscopy had 
been performed because of rectal bleeding, and that there was 
occasional rectal bleeding from hemorrhoids, but that the 
Veteran had not had any problems recently.  A March 2006 
VAOPT note indicated that the Veteran had internal 
hemorrhoids that were stable.

Thus, the evidence indicates that the Veteran's hemorrhoids 
have been mild or moderate with occasional bleeding, and 
there is no evidence that his hemorrhoids have been large or 
thrombotic, irreducible, that there has been excessive 
redundant tissue, frequent recurrences, or persistent 
bleeding with secondary anemia or fissures.  Consequently, an 
initial compensable rating for the Veteran's hemorrhoids is 
not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Onychomycosis

The Veteran's onychomycosis has been rated by analogy under 
38 C.F.R. § 4.118, DC 7813, applicable to dermatophytosis, 
which includes involvement of the nails.  Under DC 7813 
provides that the conditions is rated on the basis of 
disfigurement of the head, face, or neck (DC 7800); scars 
(DCs 7801 through 7805); or dermatitis (DC 7806), depending 
on the predominant disability.

On the May 2005 VA pre-discharge examination, the Veteran 
indicated that his toenail fungus was treated with oral 
medication and had never completely cleared.  The Veteran 
complained of changes in nail texture and rashes.  On 
examination, the nail folds were without redness, lesions, or 
clubbing.  There was onychomycosis of both great toenails, 
and brisk capillary refill where refill was available in less 
than two seconds.  

On the September 2007 VA examination, the Veteran indicated 
that he was using a topical antifungal agent without side 
effects, and denied both tinea pedis and functional 
impairment from his onychomycosis.  The examiner found that 
the onychomycosis affected the first and fifth toenails on 
both feet, and these toenails appeared dystrophic, thickened, 
and discolored.  The lesions occupied less than .1 percent of 
the total body surface area and 0 percent of the exposed 
area.  The diagnosis indicated that there was no functional 
impairment from the onychomycosis.  

However, an April 9, 2007 VA podiatry consultation note 
indicates that on the first toe of each foot, there was 
mycosis which caused the toe to be painful on palpation.  
Thus, under DC 7804, the Veteran is entitled to separate 10 
percent ratings for onychomycosis of each first toe, from the 
April 9, 2007 date of the VA treatment note that first 
indicated that the toes were painful on examination due to 
onychomycosis.

The Veteran is not, however, entitled to any higher rating.  
There is no evidence in the VA examination reports of the 
affected area exceeding 144 square inches or at least 5 
percent of the body or exposed area affected, that the 
onychomycosis was equivalent to a deep or unstable scar, or 
that there was limitation of the function affected.  Thus, a 
higher rating is not warranted under DCs 7801 through 7806, 
as analyzed pursuant to DC 7813.

Rosacea

The Veteran's rosacea is rated under 38 C.F.R. § 4.118, DC 
7800, applicable to disfigurement of the head, face, or neck.  
Under DC 7800, ratings may be based on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement are listed in Note 1: (1) 
scar five or more inches (13 or more centimeters) in length; 
(2) scar at least one-quarter inch (0.6 centimeters) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and (8) skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).  A rating of 10 percent requires one 
characteristic of disfigurement.  A rating of 30 percent is 
warranted where there are two or three characteristics of 
disfigurement, a rating of 50 percent is warranted where 
there are four characteristics of disfigurement, and a rating 
of 80 percent is warranted where there are six or more 
characteristics of disfigurement  Ratings of 30, 50, and 80 
percent are also warranted where there is visible or palpable 
tissue loss and additional symptomatology.

The Veteran is not entitled to an initial, compensable rating 
for his rosacea because it has not caused any of the 
characteristics of disfigurement or visible or palpable 
tissue loss.  On the May 2005 VA pre-discharge examination, 
in discussing the skin, the Veteran denied bruising, changes 
in hair texture, extreme dryness, changes in skin color, 
eczema, hives, and lumps.  He indicated that he used a 
topical cream for his rosacea.  

On examination of the skin, there was erythema of both cheeks 
and on the bridge of the nose.  There were no lesions, edema, 
odor or excess perspiration of the skin generally.  On 
examination of the head, there were well-spaced symmetric 
features, and no lumps, lesions, or tenderness.  The scalp 
was pink and freely moveable.  There were no masses, lesions, 
or tenderness of the ears.  There were no bruits, 
enlargement, or nodules of the neck.  The diagnoses included 
rosacea.

On the September 2007 VA examination, the Veteran indicated 
that he continued to use a topical cream for his rosacea 
without side effects.  On examination of the face, there were 
patches of superficial erythematous lesions on the cheek 
area, with no deep tissue involvement.  There was no clear, 
demarcated area, and these lesions occupied 1 percent of the 
body and 1 percent of the exposed area, and were 
nondisfiguring.  The diagnosis was rosacea without functional 
impairment.

Thus, there were none of the eight characteristics of 
disfigurement noted on the May 2005 and September 2007 VA 
examinations, and no evidence of visible or palpable tissue 
loss.  Similarly, there were no such symptoms indicated in 
the post-service VAOPT notes.  An initial compensable rating 
for rosacea is therefore not warranted.

Varicose Veins

The Veteran's varicose veins are rated under 38 C.F.R. 
§ 4.104, DC 7120.  Under DC 7120, a noncompensable rating is 
warranted for asymptomatic varicose veins that are palpable 
or visible.  

A 10 percent evaluation is warranted for varicose veins that 
are manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  Higher ratings require persistent 
edema and additional symptoms.

The Veteran is not entitled to an initial compensable rating 
for varicose veins, because he has not had either 
intermittent edema of the lower extremities or both aching 
and fatigue in the leg after prolonged standing.  On the May 
2005 VA pre-discharge examination, the Veteran complained of 
varicose veins, but also stated they were "no real 
problem."  He denied swelling of the legs.  

On examination, the lower extremities were warm and tan with 
symmetric hair distribution.  There were small scattered low 
leg varicosities and spider veins.  No edema of the legs was 
noted.  

On the September 2007 VA examination, the Veteran indicated 
that his varicose veins were tender and painful, especially 
with prolonged standing.  On examination the lower 
extremities were without clubbing cyanosis or edema.  There 
was a 4 cm. tortuous varicose vein on the posterior aspect of 
the right knee that was slightly hyperpigmented with a blue 
discoloration, but no tenderness to palpation or calf 
tenderness or swelling.  

A November 2005 VAOPT gastroenterology note indicated that 
there was cyanosis, clubbing, and edema (c/c/e/) of the 
extremities, but did not specify whether these symptoms were 
of the upper or lower extremities.

The above evidence does not indicate that there has been 
intermittent edema of the Veteran's lower extremities.  
Moreover, although the Veteran complained of tenderness from 
the varicose veins, he did not complain of both aching and 
fatigue after prolonged standing, and both of these are 
required for a higher, 10 percent rating.  Consequently, the 
evidence does not warrant an initial compensable rating for 
the Veteran's varicose veins.

GERD

The Veteran's GERD is rated by analogy under 38 C.F.R. 
§ 4.114, DC 7346, applicable to hiatal hernias.  

Under DC 7346, the maximum schedular rating of 60 percent is 
warranted when there are symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health. A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.

On the May 2005 pre-discharge examination, the Veteran denied 
loss of appetite, stomach pain, nausea, vomiting blood, 
bloating, black stools, change in stool color, change in 
bowel habits, rectal bleeding, diarrhea, laxative use, 
excessive belching, weight gain, or weight loss.  He 
complained of indigestion and constipation.  The Veteran did 
not complain of substernal or arm or shoulder pain.  On 
examination, the abdomen was soft, flat, and symmetric with 
no apparent masses.  Bowel sounds were present in all 
quadrants.  There was tenderness over the acromioclavicular 
joint.

On the September 2007 VA examination, the Veteran complained 
of frequent heartburn, gas, belching, and flatulence.  He 
denied weight loss, and indicated that his symptoms had 
improved with medication.  On examination, the abdomen was 
soft without tenderness or distension, there were no masses 
and there were normoactive bowel sounds in all four 
quadrants.

A December 2005 VAOPT note indicated that the Veteran's GERD 
was better.  A March 2006 VAOPT note indicated that the 
Veteran's GERD was stable with medication.  A May 2006 VAOPT 
note indicated that the Veteran had experienced symptoms such 
as vomiting, diarrhea, and epigastric tenderness after eating 
leftover food.  The assessment was multifactorial gastritis 
due to beer, smoking, and Motrin.  A November 2006 VAOPT note 
indicated that the Veteran's GERD was stable.

The above evidence reflects that the Veteran has not had 
persistently recurrent symptoms listed in DC 7346 since 
September 1, 2005, and his experience of some of these 
symptoms was attributed mostly to factors other than his 
GERD.  Thus, an initial compensable rating for GERD is not 
warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's disabilities are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required, and referral for consideration of an 
extraschedular evaluation for any of the service-connected 
disabilities addressed herein is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, higher ratings are warranted to 
the extent indicated.  As the preponderance of the evidence 
is otherwise against each of the claims for higher initial 
ratings, the benefit-of-the-doubt doctrine is not for 
application with regard to these claims, and these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-56. 

Claims for Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the first element of a service connection claim, in the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

There is no evidence that the Veteran has had hearing loss as 
defined under VA law.  Hearing loss is considered to be a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

On the March 2005 VA pre-discharge audiology examination, the 
auditory thresholds at all frequencies were less than 26 
decibels, and speech recognition scores were 96 percent in 
the right ear and 100 percent in the left ear.  On the 
September 2007 VA examination, the auditory thresholds at all 
frequencies were less than 26 decibels, and speech 
recognition scores were 100 percent in both ears.

Thus, not withstanding the Veteran's claim that he has 
hearing loss, the evidence reflects that he has not had a 
hearing loss disability for VA purposes at any time since 
filing the claim.  Therefore, a necessary element for 
establishing service connection-evidence of a current 
disability-has not been shown, and service connection for 
hearing loss is not warranted.

As to the claim for service connection for allergic rhinitis, 
on the May 2005 VA examination, the Veteran complained of 
congestion, sinus pressure, and similar symptoms for most of 
the year, and the diagnosis was allergic rhinitis.  A 
November 2005 VAOPT note contains an assessment of allergic 
rhinitis.  A November 2006 VAOPT note assessment indicated 
that the Veteran had both allergic rhinitis due to non-pollen 
allergen and due to pollen.  Given the continuity of 
symptomatology with regard to allergic rhinitis since 
service, the Board finds that service connection for this 
disability is warranted.

As to the claim for service connection for an ingrown 
toenail, the Veteran indicated on the May 2005 VA pre-
discharge examination that ingrown toenails were "not a 
current problem."  The diagnosis was history of ingrown 
toenails, not currently in evidence.  Moreover, although the 
September 2007 VA examination addressed the Veteran's 
onychomycosis of the toenails, there was no mention of 
ingrown toenails in the examination or diagnosis.  

In addition, there is no evidence of ingrown toenails in the 
VAOPT records.  Thus, while the Veteran has indicated that he 
has ingrown toenails, this testimony must be weighed against 
the other evidence of record, including the conclusions of 
the May 2005 VA examiner, who took into account the Veteran's 
reported symptomatology.  This evidence, when combined with 
the other clinical findings, is of greater probative weight 
than the Veteran's reports made during the course of his 
claim for VA benefits.

The weight of the evidence is, thus, against a finding that 
the Veteran has had ingrown toenails at any time since filing 
his claim.  A necessary element for establishing service 
connection-evidence of a current disability-has not been 
shown, and service connection for an ingrown toenail is 
therefore not warranted.




As to the claim for service connection for dry eyes, most of 
the in-service eye examinations were within normal limits.  
However, the Veteran underwent a photorefractive keratectomy 
in April 2003, and shortly thereafter dryness of the eyes was 
noted.  On the May 2005 VA pre-discharge examination, the 
Veteran complained of dry eyes.  However, examination of the 
eyes was normal, including the conjunctivae, pupils, 
extraocular movement, sclerae, visual fields, red reflex, 
discs, vessels, and retinal background, macula, cornea, lens, 
and vitreous.  There were no hemorrhages or exudates.  The 
diagnosis did not include dry eyes or any other disability of 
the eyes.  In addition, no eye abnormalities were noted in 
the VAOPT notes.

Thus, while the Veteran has indicated that he has dry eyes, 
this testimony must be weighed against the other evidence of 
record, including the conclusions of the May 2005 VA 
examiner, who took into account the Veteran's report of this 
symptomatology, but found no abnormalities on examination and 
did not diagnose dry eyes.  This evidence, when combined with 
the other clinical findings, is of greater probative weight 
than the Veteran's reports made during the course of his 
claim for VA benefits.

For the foregoing reasons, with reasonable doubt resolved in 
favor of the Veteran, the claim for service connection for 
allergic rhinitis is granted.  As the preponderance of the 
evidence is against each of the remaining claims for service 
connection, the benefit-of-the-doubt doctrine is not for 
application with regard to these claims, and they must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial compensable rating for left hand 
ganglion cyst, prior to September 6, 2007, is granted; the 
claim for a compensable rating from that date is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.

Entitlement to separate 10 percent ratings for onychomycosis 
of each first toe is granted from April 9, 2007.

Entitlement to an initial compensable rating for rosacea is 
denied.

Entitlement to an initial compensable rating for varicose 
veins of the lower extremities is denied.

Entitlement to an initial compensable rating for GERD is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for an ingrown toenail is 
denied.

Entitlement to service connection for dry eyes, status post 
photorefractive keratectomy is denied.


REMAND

As to the claim for service connection for liver disease, the 
STRs contain December 1992 and January 1993 letters informing 
the Veteran that during the course of routine testing, his 
blood was found to contain a Hepatitis B antibody.  The 
letters noted that those antibody may have been produced by 
the Veteran's body in response to either a previous hepatitis 
B infection or a non-A, non-B hepatitis, which may have been 
mild and passed unnoticed.  Therefore, the Veteran was 
disqualified as a blood donor.  The letters also indicated 
that the Veteran was also rested for active hepatitis B virus 
and ALT, an enzyme frequently elevated where there is liver 
infection.  The results indicated that the Veteran did not 
have hepatitis B and that the ALT was within normal limits, 
which is a good indication of normal liver function.  
Subsequently, a July 2003 abdominal ultrasound indicated that 
the Veteran had a fatty infiltrated liver.

On the May 2005 VA pre-discharge examination; the Veteran 
indicated that he had been told during service that he could 
not donate blood.  However, the Veteran also indicated that 
he had never been told that he had hepatitis, and had not had 
any treatment with regard to his abdomen.  On review of the 
endocrine system, the Veteran denied excessive hunger, 
thirst, urination, heat intolerance, cold intolerance, higher 
and low sugar, and diabetes.  The examiner indicated that a 
CT scan showed a fatty liver, and the diagnosis was fatty 
liver, possible hepatitis, chronic.  On the September 2007 VA 
examination, the abdomen was soft without tenderness or 
distention, but there were no specific findings regarding the 
liver.

The record is unclear as to whether the Veteran has a current 
liver disease.  An examination is, therefore, needed.  

As to the claim for service connection for groin strain, 
there are multiple notations regarding groin strain in 
service, including an October 2001 assessment of chronic left 
groin strain.  On the May 2005 VA pre-discharge examination, 
however, while the Veteran indicated that he pulled his groin 
muscle easily and was cautious to avoid slipping, examination 
of the inguinal areas was normal and a groin strain was not 
diagnosed.  The VAOPT records show that in December 2005 the 
Veteran pulled reportedly pulled his right groin muscle two 
days previously and in November 2006 it was reported that the 
Veteran had a tender right groin.  

An opinion is needed as to whether the post-service right 
groin symptoms are related to the left groin strains in 
service.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded an 
examination to determine whether he has 
any current liver disease or disability 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  The examiner should identify 
all liver conditions shown since service 
and opine as to whether they had their 
onset in service or are otherwise related 
to service.  The examiner should provide 
a rationale for these opinions.

2.  The Veteran should be afforded an 
examination to determine whether the 
post-service groin strains are related to 
the strains identified in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide a rationale for the 
opinion.

3.  If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


